Citation Nr: 0523724	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-03 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from December 1956 to November 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs Medical Center (VAMC) in Ft. Harrison, 
Montana, which denied the veteran's enrollment in the VA 
healthcare system.  

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.  


REMAND

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2004).  In this case, the veteran's application for 
enrollment in VA's health care system was dated and received 
in January 2004.  Based on his status as a nonservice 
connected veteran and the financial information provided, he 
was assigned to priority group 8.  The law precludes 
enrollment for priority category 8 veteran's who were not in 
enrolled status on January 17, 2003 and the veteran's claim 
was denied on this basis.  38 C.F.R. § 17.36 (c) (2004).  

In the June 2005 personal hearing, the veteran claimed that 
he has asbestosis which was related to service.  Although he 
had not filed a formal claim for service connection, he 
explained that he thought his claim for medical benefits 
included a claim for service connection for asbestosis.  This 
claim has not been adjudicated by VA and is inextricably 
intertwined with the issue of entitlement to medical benefits 
and assignment of a priority group.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).

Also noted in the medical file is a letter from the Disabled 
American Veterans (DAV) referring to several additional 
claims for service connection, including bilateral hearing 
loss, bilateral tinnitus, bilateral varicose veins and 
thrombophlebitis, and referring to an attached document 
designating the DAV as the veteran's accredited 
representative.  A notation on the letter notes that a claims 
file was to be established, which presumably also contains 
the referenced power of attorney appointing DAV as 
representative, but is not in the medical file before the 
Board.  These issues are referred to the RO for appropriate 
development.

Therefore, the case is REMANDED for the following action:

1.  After conducting any necessary 
development, adjudicate the issue of 
entitlement to service connection for 
asbestosis.

2.  The RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




